        Case 3:17-cv-03406-VC Document 75 Filed 12/05/19 Page 1 of 3




                  UNITED STATES COURT OF APPEALS                   FILED
                         FOR THE NINTH CIRCUIT                      DEC 5 2019
                                                                MOLLY C. DWYER, CLERK
                                                                 U.S. COURT OF APPEALS
NATURAL RESOURCES DEFENSE                  No.   18-15380
COUNCIL, INC.; SIERRA CLUB;
CONSUMER FEDERATION OF                     D.C. Nos.   3:17-cv-03404-VC
AMERICA; TEXAS RATEPAYERS'                             3:17-cv-03406-VC
ORGANIZATION TO SAVE ENERGY;               Northern District of California,
PEOPLE OF THE STATE OF                     San Francisco
CALIFORNIA, by and through Attorney
General Xavier Becerra; CALIFORNIA         ORDER
STATE ENERGY RESOURCES
CONSERVATION AND DEVELOPMENT
COMMISSION; STATE OF MARYLAND;
STATE OF WASHINGTON; STATE OF
MAINE; COMMONWEALTH OF
MASSACHUSETTS; STATE OF
VERMONT; STATE OF CONNECTICUT;
COMMONWEALTH OF
PENNSYLVANIA; DISTRICT OF
COLUMBIA; STATE OF ILLINOIS;
STATE OF NEW YORK; STATE OF
OREGON; CITY OF NEW YORK; STATE
OF MINNESOTA,

              Plaintiffs-Appellees,

 v.

JAMES R. PERRY, in his official capacity
as Secretary of Energy; U.S.
DEPARTMENT OF ENERGY,

              Defendants-Appellants,

and

AIR-CONDITIONING, HEATING, &
        Case 3:17-cv-03406-VC Document 75 Filed 12/05/19 Page 2 of 3

                                                                  Page 2 of 3


REFRIGERATION INSTITUTE,

              Intervenor-Defendant.


NATURAL RESOURCES DEFENSE                  No.   18-15475
COUNCIL, INC.; SIERRA CLUB;
CONSUMER FEDERATION OF                     D.C. Nos.   3:17-cv-03404-VC
AMERICA; TEXAS RATEPAYERS'                             3:17-cv-03406-VC
ORGANIZATION TO SAVE ENERGY;               Northern District of California,
PEOPLE OF THE STATE OF                     San Francisco
CALIFORNIA, by and through Attorney
General Xavier Becerra; CALIFORNIA         ORDER
STATE ENERGY RESOURCES
CONSERVATION AND DEVELOPMENT
COMMISSION; STATE OF MARYLAND;
STATE OF WASHINGTON; STATE OF
MAINE; COMMONWEALTH OF
MASSACHUSETTS; STATE OF
VERMONT; STATE OF CONNECTICUT;
COMMONWEALTH OF
PENNSYLVANIA; DISTRICT OF
COLUMBIA; STATE OF ILLINOIS;
STATE OF NEW YORK; STATE OF
OREGON; CITY OF NEW YORK; STATE
OF MINNESOTA,

              Plaintiffs-Appellees,

 v.

JAMES R. PERRY, in his official capacity
as Secretary of Energy; U.S.
DEPARTMENT OF ENERGY,

              Defendants,

and
           Case 3:17-cv-03406-VC Document 75 Filed 12/05/19 Page 3 of 3

                                                                      Page 3 of 3


AIR-CONDITIONING, HEATING, &
REFRIGERATION INSTITUTE,

       Intervenor-Defendant-
       Appellant.



Before: SCHROEDER and WATFORD, Circuit Judges, and EZRA,* District
Judge.

       Appellees’ unopposed, December 4, 2019, motion to transfer consideration

of attorney’s fees on appeal to the district court is GRANTED. See 9th Cir. R. 39-

1.8.




       *
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
